DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, ELLIOT SHINE (78,124), on 9/22/2021.
Claims 25, 30, and 35 are cancelled and claims 1, 8, 15, 22, 24, 27, 29, 32, and 34 are amended as shown below.

1. (Currently Amended) A method for data sharing between multiple computers communicating via a communications network, the method comprising:
	identifying contacts of a first user, using a first computing device, from one or more data sharing channels;
	creating a contact profile for each of the identified contacts in a universal data sharing panel of the first computing device, each of the contact profiles containing contact information for each of the identified contacts, wherein the contact profile includes at least one or more data sharing channels and one or more computing devices for each of the identified contacts;
	assigning, by the universal data sharing panel, a confidentiality to each of the one or more data sharing channels of the contact profile for each of the identified contacts, wherein the confidentiality is assigned according to a set of data sharing rules;
	creating, by the universal data sharing panel, one or more single data sharing channels, by aggregating each of the one or more data sharing channels having the same confidentiality for each of the contact profiles;

	detecting, by the universal data sharing panel, a confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, [[the]]a single data sharing channel of the second user having the same confidentiality as the confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, an activity status of the one or more computing devices and the one or more data sharing channels of the single data sharing channel associated with the contact profile of the second user;
	transmitting, by the universal data sharing panel, the data to the one or more data sharing channels of the single data sharing channel with [[the]]an active status; and
	displaying, by the universal data sharing panel, a notification to the second user, wherein the notification includes the confidentiality of the data received by the second user, wherein the notification includes notice of unopened data received by the second user.

8. (Currently Amended) A computer program product for data sharing between multiple computers communicating via a communications network, the computer program product comprising:
	a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method, comprising:
	identifying contacts of a first user, using a first computing device, from one or more data sharing channels;
	creating a contact profile for each of the identified contacts in a universal data sharing panel on the first computing device, each of the contact profiles containing contact information for each of the identified contacts, wherein the contact profile includes at least the one or more data sharing channels and one or more computing devices for each of the identified contacts;
	assigning, by the universal data sharing panel, a confidentiality to each of the one or more data sharing channels of the contact profile for each of the identified contacts, wherein the confidentiality is assigned according to a set of data sharing rules;
	creating, by the universal data sharing panel, one or more single data sharing channels, by aggregating each of the one or more data sharing channels having the same confidentiality for each of the contact profiles;
	receiving, by the universal data sharing panel, data to be transmitted to a second user from the first computing device;
	detecting, by the universal data sharing panel, a confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, [[the]]a single data sharing channel of the second user having the same confidentiality as the confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, an activity status of the one or more computing devices and the one or more data sharing channels of the single data sharing channel associated with the contact profile of the second user;
	transmitting, by the universal data sharing panel, the data to the one or more data sharing channels of the single data sharing channel with [[the]]an active status; and
	displaying, by the universal data sharing panel, a notification to the second user, wherein the notification indicates the confidentiality of the data received by the second user, wherein the notification includes notice of unopened data received by the second user.

15. (Currently Amended) A system for data sharing between multiple computers communicating via a communication network, the system comprising:
	a computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium being executable by the processor to cause the computer system to:
	identifying contacts of a first user, using a first computing device, from one or more data sharing channels;
	creating a contact profile for each of the identified contacts in a universal data sharing panel on the first computing device, each of the contact profiles containing contact information for each of the identified contacts, wherein the contact profile includes at least the one or more data sharing channels and one or more computing devices for each of the identified contacts;
	assigning, by the universal data sharing panel, a confidentiality to each of the one or more data sharing channels of the contact profile for each of the identified contacts, wherein the confidentiality is assigned according to a set of data sharing rules;
	creating, by the universal data sharing panel, one or more single data sharing channels, by aggregating each of the one or more data sharing channels having the same confidentiality for each of the contact profiles;
	receiving, by the universal data sharing panel, data to be transmitted to a second user from the first computing device;
	detecting, by the universal data sharing panel, a confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, [[the]]a single data sharing channel of the second user having the same confidentiality as the confidentiality of the data to be transmitted to the second user;
	determining, by the universal data sharing panel, an activity status of the one or more computing devices and the one or more data sharing channels of the single data sharing channel associated with the contact profile of the second user;
	transmitting, by the universal data sharing panel, the data to the one or more data sharing channels of the single data sharing channel with [[the]]an active status; and
	displaying, by the universal data sharing panel, a notification to the second user, wherein the notification indicates the confidentiality of the data received by the second user, wherein the notification includes notice of unopened data received by the second user.

22. (Currently Amended) The method of claim 1, wherein the notification is a computing device on the second user and 

24. (Currently Amended) The method of claim 1, wherein the notification is a computing device of the second user and 

25. (Cancelled).

27. (Currently Amended) The computer program product as in claim 8, wherein the notification is a computing device of the second user and 

29. (Currently Amended) The computer program product as in claim 8, wherein the notification is a computing device of the second user and 

30. (Cancelled).

32. (Currently Amended) A computer system as in claim 15, wherein the notification is  a computing device of the second user and

34. (Currently Amended) A computer system as in claim 15, wherein the notification is  a computing device of the second user and 

35. (Cancelled).
	
Rejection under 35 U.S.C. 112
Claims 21, 25, 26, 30, 31, and 35 are cancelled rendering any rejections to them moot.
Applicant’s amendments and remarks in regards to the rejection of claims 1, 8, 15, 22-24, 27-29, and 32-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Consequently, the rejection of claims 1, 8, 15, 22-24, 27-29, and 32-34 under 35 U.S.C. 112(b) is withdrawn.

Rejection under 35 U.S.C. 103
Claims 21, 25, 26, 30, 31, and 35 are cancelled rendering any rejections to them moot.
Applicant’s arguments in regards to the rejection of claims 1, 8, 15, 22-24, 27-29, and 32-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1, 8, 15, 22-24, 27-29, and 32-34 under 35 U.S.C. 103 is withdrawn.

Objection of Claims
Applicant's amendments of claims 24, 28, and 33 to address the minor informalities are acknowledged.  Consequently, the objection to claims 24, 28, and 33 is withdrawn.

Objection of Drawings
Applicant's submission of a replacement drawing for figure 7 is acknowledged.  Consequently, the objection to the drawings is withdrawn.

Allowance
Claims 21, 25, 26, 30, 31, and 35 are cancelled.
Claims 1, 8, 15, 22-24, 27-29, and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a system and method for sharing data through a universal data sharing panel.  The universal data sharing panel creates contact profiles of contacts associated with a user through the user’s various data sharing channels (e.g., messaging, email, social media applications).  In addition identifying a user’s contacts and creating profiles for each of them, the universal data sharing panel aggregates for each contact profile, the data sharing channels of a contact having the same confidentiality into a single data sharing channel.  The confidentiality allows the universal data sharing panel to determine whether and how data being shared by the user should be transmitted.
When a user attempts to share data to a second user, the universal data sharing panel determines a single data sharing channel of the second user that has the same confidentiality as the data.  The universal data sharing panel also determines which of the second user’s data sharing channels included within the determined single data sharing channel and computing devices of the second user have an active status.  The universal data sharing panel then transmits data to the second user upon determining an active data sharing channel having the same confidentiality as the data and active computing device.  Lastly, the universal data sharing panel notifies the second user with a displayed notification that indicates both the received data’s confidentiality and its unopened status.
While the prior art discloses systems and methods for extracting contact information from a user’s data sharing channels, creating profiles, and using privacy settings (i.e., confidentiality) to determine when and how to share data, the prior art does not perform these features as recited in the claimed invention.  For these reasons, the claimed invention is allowable over the prior art.
The closest prior art are as follows:
Hyatt et al. (US Patent Pub 2012/0150888) discloses a system and method for relationship management using an intelligent agent.  Hyatt discloses the ability to create and maintain user profiles based on user interactions.  However, Hyatt does not disclose the combination of features now recited in the independent claims.
Richter et al. (US Patent Pub 2012/0304265) discloses a system and method for integrated privacy control and a dashboard for social network data.  Much like the instant invention, Richter discloses a dashboard for managing social networks and controlling data privacy.  However, Richter does not disclose the combination of features now recited in the independent claims.
Rife (US Patent Pub 2017/0289076) discloses a system and method for predicting and detecting activity status of a contact in a social media/instant messaging system.  However, Rife does not disclose the combination of features now recited in the independent claims.
The prior art listed does not anticipated the claimed invention nor does the combination of the prior art described render the claims, as amended, obvious.  For at least these reasons, claims 1, 8, 15, 22-24, 27-29, and 32-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Work (US Patent Pub 2002/0059201) discloses a method for searching and managing user and contact profiles with the ability to configure security values for a user’s profile.
Beck et al. (US Patent Pub 2005/0198299) discloses a method and system for social interaction over a data packet network and utilizing zones to manage security.
Landsman et al. (US Patent 7,469,292) discloses a system and method for managing electronic messages using contact information.
Baugher et al. (US Patent Pub 2010/0024020) discloses a method of access control using privacy groups.
Rao (US Patent Pub 2011/0258275) discloses a system for managing social group interactions with group policies to control security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163